
	
		I
		112th CONGRESS
		2d Session
		H. R. 5650
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title X of the Public Health Service Act to
		  provide for no discrimination under the family planning program under such
		  title on the basis of separate provision of abortion.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Women’s Access to Health Care Act.
		2.FindingsCongress finds the following:
			(1)The family
			 planning program under title X of the Public Health Service Act was created in
			 1970 to ensure low-income women have access to birth control, breast and
			 cervical cancer screenings, and other basic health care services.
			(2)Under current law, funds provided under
			 such title X cannot be used in programs where abortion is a method of family
			 planning.
			(3)Federal courts
			 have consistently held that it is a violation of Federal law for States to
			 discriminate against health care providers by excluding such providers from
			 participating in title X on the basis that such providers provide abortion
			 services using funds that are not provided under such title X (referred to in
			 this section as non-title X funding).
			(4)Despite these
			 court findings, State and local governments continue to seek to pass laws
			 intended to prevent health care providers from being eligible for funding under
			 such title X on the basis that such providers provide abortion services with
			 non-title X funding.
			(5)These State laws
			 threaten access to lifesaving cancer screenings, birth control, and screenings
			 for sexually transmitted infections for women across the country.
			(6)Therefore, this
			 Act clarifies and reaffirms existing Federal law that prohibits a Federal
			 agency or program or a State or local government from excluding qualified
			 health care providers from participating in the Federal title X program on the
			 basis of the scope of practice of such providers and the provision by such
			 providers of abortion services with non-title X funding.
			3.No
			 discrimination under the title X family planning program on basis of separate
			 provision of abortion with non-title X fundingTitle X of the Public Health Service Act is
			 amended by adding at the end the following new section:
			
				1009.No
				discrimination on basis of separate provision of abortion with non-title X
				funding
					(a)In
				generalAny entity that
				receives a grant or contract under this title may not subject any institutional
				or individual health care entity to discrimination on the basis of whether the
				health care entity separately provides or refers for abortions, provides
				employees coverage of abortions, or provides or requires training in the
				performance of abortions.
					(b)Health care
				entity definedIn this section, the term health care
				entity includes an individual physician or other health care
				professional, a hospital, or any other kind of health care facility or
				organization.
					.
		
